Citation Nr: 9925467	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a cervical spine 
disorder, to include fibromyalgia.  

2.  Entitlement to service connection for cervical and lumbar 
spine disorders, to include fibromyalgia, secondary to 
service connected peptic ulcer disease (PUD) with hiatal 
hernia and reflux esophagitis. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1974 to March 1976.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  
Because some issues have been raised and withdrawn, a 
somewhat lengthy procedural history of this case must be set 
forth.  

In March 1996, the Board denied reopening of a claim for 
service connection for a lumbar spine disorder (based on 
evidence submitted since a prior May 1979 Board denial) and 
several issues developed for appellate consideration were 
remanded to the RO.  These included service connection for a 
cervical spine disorder and service connection for cervical 
and lumbar spine disorders, claimed as aggravated by being 
unable to take appropriate medication for service-connected 
gastrointestinal disability, and an increased rating for 
service-connected gastrointestinal disorder (GI).  The 1996 
remand noted that a September 1978 denial of service 
connection for a disorder of the cervical spine had not 
become final and had not been addressed in the May 1979 Board 
denial of service connection for a lumbar spine disorder.  
Thus, service connection for a cervical spine disorder was to 
be addressed on a de novo basis and was remanded to the RO.  
Several issues were referred to the RO for appropriate 
consideration.  These included whether new and material 
evidence had been submitted since a May 1979 Board denial to 
reopen claims of service connection for psychiatric and heart 
disorders.  Also referred to the RO was the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (the 
veteran's only service-connected disorder is peptic ulcer 
disease (PUD) with hiatal hernia and reflux esophagitis).  

Entitlement to an earlier effective date for service 
connection for PUD with hiatal hernia and reflux esophagitis 
was also referred to the RO.  However, in VA Form 9 of June 
1998 the veteran expressly stated that she was not seeking an 
earlier effective date for service connection for her 
service-connected GI disorder. 

After the 1996 Board remand, and VA gastrointestinal 
examination in January 1997, a July 1997 rating action 
granted an increase in the 20 percent rating  (which had been 
in effect since July 5, 1988) for the service-connected GI 
disorder to 60 percent effective August 25, 1992).  That 
rating action confirmed and continued the denials of service 
connection for a cervical spine disorder and denied reopening 
of service connection for a psychiatric disorder and heart 
disease.  Entitlement to an earlier effective date for her 
service connection for GI disorder was denied. 

The July 1997 rating action also deferred adjudication of 
service connection for cervical and lumbar spine disorders 
(claimed as secondary to the service-connected 
gastrointestinal disorder) [pending completion of a VA 
examination] and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability [pending completion of VA Form 21-8940 (which was 
received in September 1997) and VA Form 21-4192 (which was 
received in January 1998) and clarification of part-time 
employment].  (The Board also notes that in June 1998 the RO 
attempted to obtain records pertaining to the veteran from 
the Social Security Administration.)  As yet, there has been 
no final adjudication of the claim for a total rating.  

The July 1997 rating action also denied claims of clear and 
unmistakable error (CUE) (within the meaning of 38 C.F.R. 
§ 3.105(a)) in past rating actions which denied service 
connection for anxiety neurosis and psychophysiologic 
gastrointestinal disorder, paroxysmal outburst of 
tachycardia, a kidney disorder, lumbar strain, sacroiliac 
injury, and diabetes mellitus.  That rating action also noted 
that RO denial of the original claims of service connection 
for these disorders had been upheld by the Board in May 1979.  
It was noted that the RO did not have jurisdiction to 
consider a claim of CUE in a Board decision and the veteran 
was provided information on how and where to file a motion 
for reconsideration of the 1979 Board decision.  

However, since the July 1997 rating action, "[o]n November 
21, 1997, Congress enacted the Revision of Veteran's Benefits 
Decisions Based on Clear and Unmistakable Error Act (CUE 
Act), Pub. L. No. 105-111, 38 U.S.C. § 7111.  Under that Act, 
if a CUE claim was pending on November 21, 1997, then the BVA 
decisions involved would be subject to that CUE claim.  Pub. 
L. No. 105-111, § 1(c)(2); see also Lane v. West, 11 Vet. 
App. 412, 412 (1998) (per curiam order)."  Carpenter v. 
West, 12 Vet. App. 316, 318 (1999).  In other words, prior to 
November 21, 1997 there could be no valid claim of CUE in a 
BVA decision.  Also, in this case there was no attempt to 
appeal the July 1997 rating action.  However, on February 12, 
1999 new and final regulations were published on the filing 
of motions of CUE in Board decisions, requiring the such 
motions must be filed directly with the Board (and not with 
the RO).  However, in this case no such motion (which may be 
filed at any time) has been filed with the Board.  
Accordingly, the matter of CUE in the May 1979 Board decision 
is not properly before the Board at this time.  

The July 1997 rating action also held that there was no CUE 
in prior rating actions with respect to each of the 
following: (1) that service connection should have been 
granted for gastritis and rated 30 percent; (2) that a 40 
percent rating should have been granted for the service-
connected GI disorder; (3) that service connection should 
have been granted for irritable bowel syndrome (IBS) and 
rated 30 percent disabling; (4) that a 30 percent rating 
should have been separately assigned for the service-
connected hiatal hernia (independent of the PUD and reflux 
esophagitis); (5) that service connection should have been 
granted for xerophthalmia (Vitamin A deficiency in the eyes), 
for microaneurysms of each eye, and retinitis and rated 10 
percent; (6) that service connection should have been granted 
for cervical fibromyositis and rated 30 percent based on 
limitation of motion and 30 percent for limitation of motion 
of the shoulder; (7) that service connection should have been 
granted for tendinitis of the right gluteus maximus and rated 
10 percent based on slight hip or knee disability; (8) that a 
total rating based on individual unemployability should have 
been granted.  As to these matters it was held that factual 
or legal errors had not been specified and thus the claims of 
CUE were rejected as not valid.  

A supplemental statement of the case (SSOC) in July 1997 
addressed the issues of service connection for a cervical 
spine disorder and an increased rating for the service 
connected PUD with hiatal hernia and reflux esophagitis but 
deferred adjudication of service connection for cervical and 
lumbar spine disorders claimed as secondary to service-
connected PUD.  

Following VA examinations in August 1997, an October 1997 
SSOC addressed the issues of service connection for a 
cervical spine disorder and confirmed and continued the 
denial of service connection for [secondary] aggravation of 
cervical and lumbar spine disorder and entitlement to an 
effective date prior to August 25, 1992 for a 60 percent 
rating for the service-connected GI disorder. 

Earlier Effective Date Issues

In VA Form 21-4138, Statement in Support of Claim, dated in 
August 1997 the veteran stated that "I agree to my SC 
stomach condition being rated 60 % but I disagree with the 
effective date."  Further, in a form executed by the veteran 
on August 13, 1997 she stated that "I am satisfied with the 
evaluation percentage [60 %] assigned [for her service-
connected gastrointestinal disorder] but not the effective 
date."  Accordingly, the issue of an increased rating for 
service-connected PUD with hiatal hernia and reflux 
esophagitis has been withdrawn.  

Also in the August 1997 VA Form 21-4138 she stated that she 
believed that the disability rating for her service-connected 
stomach disorder had always been too low prior to the 
assignment of the 60 percent rating.  

From the foregoing, it was clear that that veteran was 
claiming an earlier effective date for the 60 percent rating 
for her service-connected GI disorder and her correspondence 
in August 1997 constitutes a notice of disagreement (NOD) 
with the effective date of August 25, 1992 for that 60 
percent rating.  

Also, because the May 1979 Board decision denied a rating in 
excess of 10 percent for the service-connected GI disorder, 
if she wished to obtain an effective date for a 60 percent 
rating for service-connected gastrointestinal disability 
prior to the May 1979 Board denial, she would have to have 
filed a motion directly with the Board (and not the RO) 
specifically alleging such CUE.  

However, the October 1997 SSOC informed the veteran that with 
respect to the effective date issue, if she wished to have 
the Board consider that matter (and to perfect the appeal) 
she had to submit a VA Form 9 and that if no additional 
information was received within 60 days, the case would be 
returned to the Board for review of the other issues.  
Thereafter, in a VA Form 21-4138 dated and received in 
October 1997 she addressed her alleged spinal disabilities 
and posed several questions but did not address entitlement 
to an earlier effective date for a 60 percent rating for her 
service-connected GI disorder.  However, regardless of 
whether this matter was perfected for appellate consideration 
by the timely filing of a substantive appeal (a VA Form 9 
received within 60 days of the October 1997 SSOC), in VA Form 
9 dated and received in June 1998 the veteran expressly 
stated (on the reverse side) that "I am satisfied with the 
effective date of 8-25-92 for the increase to 60% for my 
[PUD] alone."  Thus, the claim for an effective date prior 
to August 25, 1992 for a 60 percent rating for service-
connected PUD is withdrawn, even though it was cited and 
referred to in the September 1998 Informal Hearing 
Presentation.  


On the other hand, in VA Form 9 of June 1998 the veteran 
stated that she was seeking a "correct percentage of 40% 
[for her service-connected gastrointestinal disorder] ... back 
dated to day after my [service] discharge."  The matter of a 
40 percent disability rating prior to August 25, 1992, is a 
separate matter from the initial claim of a retroactive 60 
percent disability rating and this matter is referred to the 
RO for appropriate consideration.  

Cervical Spine

Also in the August 1997 VA Form 21-4138 the veteran stated 
"I have never claimed my cervical and lumbar injuries to my 
back were service connected, they were obviously incurred 10 
years later when I had two automobile accidents.  My claim is 
that the cervical fibrositis [diagnosed by VA in 1977] can be 
caused by stress which I was definatly [sic] under in Germany 
in 1975 - 1976 and which continued as I tried to cope with 
the constant fear of rape that was regularly threatened."  

Retroactive Interest on Disability Compensation

In the August 1997 VA Form 21-4138 the veteran posed several 
questions to which she desired answers or explanations.  She 
also claimed that she was entitled to interest on the award 
of the 60 percent rating for her service-connected 
gastrointestinal disorder back to 1992.  In this regard, a 
similar claim was addressed by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) in Arnesen v. Brown, 8 Vet. App. 432 (1995) (in which 
an adjustment was claimed for inflation or cost-of-living 
supplement for a retroactive disability compensation award).  
In Arnesen, that claim was remanded by the Court to the Board 
to be addressed on the merits.  Also, in Moore v. Derwinski, 
2 Vet. App. 67, 68 (1992) the Court entered an order to show 
cause why VA should not make payment of interest on an amount 
of entitlement (for a total rating based on individual 
unemployability) from an effective date ascertained by the 
Board.  

However, the Board notes that the Court stated in In Re: A 
Proposed Amendment to Rule 26(b), No. 98-425 (U.S. Vet. App. 
April 24, 1998) that "appellants who ultimately prevail are 
not eligible for an award of interest or damages stemming 
from a previous wrongful denial of benefits by VA, see, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); McRae v. 
Brown, 9 Vet. App. 229, 235 (1996); Martin (Donald) v. 
Principi, 3 Vet. App. 553, 555 (1992)."  

This matter is referred to the RO for adjudication. 


PTSD

An April 1998 RO letter to the veteran acknowledged that the 
veteran was seeking service connection for PTSD secondary to 
a personal assault during service.  The RO requested 
information pertaining to the assault(s) which the veteran 
stated in June 1998 was in the form of sexual harassment and 
threats of rape.  The RO has attempted further development 
but as yet has not adjudicated the claim.  This matter is 
drawn to the attention of the RO.  

Other Matters

In VA Form 9 of June 1998 the veteran stated that she was 
"claiming [that] several [sic] service connected 
disabilities were denied in error by the VA.  These are 
specifically listed in my letter to Secretary Brown dated 9-
4-94 & [a letter to the RO] dated 12-23-94."  In the 
September 4, 1994 letter, to the Board, the veteran referred 
to her service-connected gastrointestinal disorder and 
disorders of the cervical and lumbar spine.  She also made 
reference to heart disease and psychiatric disability.  

However, in a September 4, 1994 letter, to the VA Secretary, 
the veteran made reference to psychiatric disability, 
paroxysmal outbursts of tachycardia, a kidney condition, and 
Xerophthalmia, and diabetes.  

The December 23, 1994 letter [actually dated December 26, 
1994] the veteran made reference to diabetic retinitis of the 
left eye and microaneurysms of both eyes.  

Thus, the question arises as to whether the June 1998 VA Form 
9 constitutes a timely notice of disagreement (NOD) 
initiating an appeal from the July 1997 rating action 
determining that there was no CUE in prior denials of service 
connection for heart disease and psychiatric disability.  
This matter is referred to the RO.  As noted, to the extent 
that the veteran wishes to allege CUE in the 1979 Board 
denial of paroxysmal tachycardia and a kidney disorder, a 
motion alleging CUE in the 1979 Board decision must be filed 
directly with the Board.  

The matter of adjudication of the merits of the claims for a 
total rating based on individual unemployability and service 
connection for PTSD is drawn to the attention of the RO.  

From the foregoing, the only claims now properly before the 
Board are service connection for a cervical spine disorder 
and service connection for cervical and lumbar spine 
disorders secondary to service connected PUD with a hiatal 
hernia and reflux esophagitis.  


FINDINGS OF FACTS

1.  The veteran had active service from April 1974 to March 
1976.  

2.  A cervical spine disorder, to include fibromyalgia, is 
first clinically shown after military service and is not 
demonstrated to be of service origin.  

3.  Cervical and lumbar spine disorders, to include 
fibromyalgia, are not clinically demonstrated to be casually 
or etiologically related to service connected PUD with a 
hiatal hernia and reflux esophagitis or to be aggravated 
thereby.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder, to include fibromyalgia, was 
not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  Cervical and lumbar spine disorders, to include 
fibromyalgia, are not proximately due to or the result of 
service connected PUD with a hiatal hernia and reflux 
esophagitis nor are cervical and lumbar spine disorders 
aggravated thereby.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  It is 
the determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Background

Service medical records reflect inservice treatment for 
gastrointestinal symptoms but are negative for disability of 
the spine.  VA general medical examination in 1976 reflects 
no complaints or symptoms of spinal disability.  

VA general medical examination in 1977 reflects that the 
veteran had musculoskeletal complaints, but these were of 
swelling of her hands and legs.  She was taking Combid for 
her stomach.  On examination, she had cervical fibrositis to 
the right of C5.  In the low back there was a flattened 
lumbosacral curve with a marked accentuated angle at L5-S1.  
There was evidence of lumbar strain with rather severe muscle 
spasm to the right of the spine.  There was possible 
spondylosis at L5-S1.  There was tendinitis to the right 
gluteus maximus at its insertion point in the greater 
trochanter of the right femur.  The diagnoses included 
tendinitis of the right gluteus maximus, right C5 cervical 
fibromyositis with referral lesions, lumbar strain with 
mobile right sacroiliac joint.  X-rays of the cervical spine 
were normal.  X-rays revealed a scoliotic curvature of the 
lumbar spine with convexity to the left and there was some 
horizontal inclination of the upper half of the sacrum.  The 
impression was scoliosis.  

In VA Form 21-4138, Statement in Support of Claim, of May 
1978 the veteran reported that she had been treated for her 
nerves during service and at the Mountain Home Mental Health 
Clinic, in Baxter County, within the first week after 
military service.  She indicated that she would obtain those 
records as soon as possible.  

In March 1976 Robert Hix, a psychiatrist, of the Ozark 
Regional Mental Health Center reported that he had seen the 
veteran on two occasions for anxiety and depression and 
difficulty with her daughter.  She was somewhat emotionally 
immature and handled stress poorly.  She had been 
hospitalized as a teen-ager for over a month in a psychiatric 
unit and she felt that she was headed for an emotional 
breakdown.  

In April, May, and November 1978 Dr. Jack Edmisten reported 
that PUD was considered a psychophysiologic reaction.  

Statements of June 1978 and August 1978 from Dr. William 
Martin are to the effect that the veteran's PUD was a 
complication of a manifestation of psychophysiologic reaction 
involving her GI tract and had a significant anxiety neurosis 
which had existed at the time of her discharge from service.  
Her GI psychophysiologic reaction of PUD, and underlying 
anxiety neurosis, were part of the same general problem.  

In July 1979 Dr. Hix reported that he had seen the veteran 
from March to May 1976 and she had experienced agitation, 
headaches, symptoms of acid peptic disease, and psychiatric 
symptoms.  

A November 1979 report of psychological testing by Dr. Finch 
reflects that there was evidence of a psychophysiological GI 
reaction from which the veteran had suffered since service. 

In July 1988 the veteran reported that she took Pepcid for 
her ulcer symptoms.  

On VA examination in October 1988 it was noted that in 1987 
the veteran had been advised to take Pepcid, Carafate, and 
antacids for her GI disability.  

Clinical records of J. N. Wolfman, MD, of 1987 and 1988 
reflect that in March 1987 the veteran related having 
bilateral arm pain which radiated into both arms and 
bilateral shifting leg numbness.  She was in therapy and 
trying Parafon Forte.  This problem dated back to a motor 
vehicle accident (MVA) in February 1987.   Her neck pain was 
worse on the left side and the upper thoracic region.  There 
had been severe lumbar and especially left leg pain.  An 
"MRI" scan of the cervical spine was pending.  The range of 
motion of the cervical and lumbar segments of the spine were 
normal.  An electromyogram (EMG) found no cervical 
radiculopathy.  In July 1987, it was reported that she had 
had post-traumatic cervical and lumbar pain and had been 
involved in a second MVA (head-on) in May 1987.  It was not 
clear whether subsequent headaches were related to cervical 
injury or so-called post-traumatic headache syndrome.  
Neurologic evaluation was normal.  It was indicated that the 
veteran was taking Phenaphen #3 and Parafon Forte.  Because 
of some gastrointestinal upset, she was given some samples of 
Pepcid which she was to use preventatively to ensure that she 
did not develop ulceration.  

In April 1988, Dr. Wolfman reported that "MRI" studies had 
been normal.  Her second MVA had enhanced her problems with 
cervical spasm and some lumbar discomfort.  She was taking 
Zantac and Mylanta II.  In September 1988, Dr. Wolfman felt 
that the veteran had cervical and lumbar spasm.  

Additional private clinical records of Jim P. Hussey of 1988 
reflect treatment of the veteran for GI symptoms.  

On file is one page of an April 1988 medical article about 
fibromyalgia syndrome.  The portion underlined by the veteran 
states that "the rationale behind the use of nonsteroidal 
antiinflammatory drugs (NSAIDs) for FS [fibromyalgia 
syndrome] is different than for arthritis.  In FS, the NSAIDs 
are used for their analgesic rather than their 
antiinflammatory properties because, as noted before, true 
inflammation is not present.  Because many FS patients also 
have irritable bowel syndrome or other gastrointestinal 
disorders, I prefer to prescribe low doses (400 to 600 mg) of 
ibuprofen (Motrin, Rufen) orally three times daily with meals 
of 500 to 700 mg of a nonacetylated salicylate (Trilisate, 
Disalcid) orally three or four times a day."  

Also on file is an undated Patient Information Sheet from the 
Dallas Medical Surgical Clinic stating  that Fibromyalgia, 
formerly called Fibrositis, is a type of rheumatism rather 
than arthritis because it originates in muscles, tendons or 
ligament rather than in joints and is not characterized by 
inflammation.  The cause of fibromyalgia could be due to many 
things but in many cases was due to tiredness or fatigue but 
at times could be triggered by stress or tension (although 
there is not always a triggering cause of explanation).  The 
disorder did not progress to other type of crippling 
arthritis.  There is no single cure but NSAIDs might help 
relieve discomfort (not inflammation).  In contrast to 
inflammatory arthritis, other drugs, e.g., Tylenol, could 
sometimes help relieve discomfort in fibromyalgia, as could 
some tranquilizers or muscle relaxants.  

In August 1989 Dr. Wolfman reported that the veteran had been 
involved in a third MVA in August 1989 with subsequent 
complaints of significant neck pain and headaches.  X-rays 
revealed straightening of the cervical spine.  Her well 
documented previous neck and back injuries disabled her.  She 
was on Pepcid and was started on Motrin but was cautioned 
about ulcer potential.  It was also recommended that she 
continue her Flexeril but if there was any GI upset she was 
to see Dr. Hughes for use of another agent, e.g., Cytotec.  

On file are private treatment records from 1988 to 1991.  In 
February 1988, it was noted that the veteran had stomach pain 
after being in two MVAs and was taking a lot of Parafon Forte 
and probably some anti-inflammatory medications.  She had 
cervical strain with muscle spasm.  She was seen in 1990 for 
fibrositis.  On January 29, 1991 it was reported that she 
related having no improvement in her fibrositis even with an 
increase in Desyrel in addition to her Flexeril and Pepcid.  
She was still having some occasional indigestion which really 
prohibited addition of any anti-inflammatory medication.  

On file is a packet, within a manila folder, containing 
duplicates of records previously on file as well as copies of 
service records documenting the veteran's outstanding work 
performance during service.  Also contained there in is an 
August 1989 statement from Dr. Wolfman indicating that Motrin 
had been discontinued due to the patient's GI upset, but 
Motrin might be reinstituted if she began taking Cytotec.  
The diagnoses included cervical and lumbar pain, status post 
trauma.  A July 1990 statement from Huntley G. Cheatum, MD, 
reflects that X-rays revealed mild sacroiliitis.  She also 
had carpal tunnel and tarsal tunnel type symptoms and 
myalgias.  It was felt that she had fibromyalgia which caused 
a lot of her musculoskeletal tenderness.  One of her main 
treatment problems was that NSAIDs, e.g., Motrin or Feldene 
had upset her GI tract in the past and this obviously limited 
her treatment.  It was also reported that sacroiliitis and 
fibromyalgia could follow trauma, although both could occur 
in the absence of trauma.  In her case, it seemed that these 
episodes had been precipitated by her [post service] injuries 
but this could not be determined with certainty.  In an 
undated statement from Dr. Cheatum it was reported that most 
patients with any type of arthritis were given NSAIDs which 
helped decrease pain by their antiinflammatory effects 
against arthritis or other types of musculoskeletal pain.  
Aspirin was the prototype of all these drugs and they all 
could cause numerous side effects of which stomach upset or 
bleeding or ulcers were most common.  

Also contained within the packet was a copy of a March 1989 
favorable Social Security Administration decision by an 
Administrative Law Judge which reflects in part that she had 
applied for disability insurance benefits in February 1988 
alleging disability as of February 1987 due to back injury, 
stomach problems, and temporomandibular joint (TMJ) syndrome.  
She had been followed for pain in her neck, shoulders, and 
arms since an automobile accident in February 1987.  

VA outpatient treatment (VAOPT) records of 1992 and 1993 
reflect that in April 1993 it was noted that there had been a 
previous diagnosis of fibromyalgia.  

In VA Form 21-4138 of April 1993, the veteran claimed service 
connection for cervical and lumbar spine disability because 
she could not be treated for these disabilities since 
medication for these disabilities upset her stomach ulcers.  

The veteran testified at a March 1994 hearing before a member 
of the Board sitting at Little Rock, Arkansas RO.  The issues 
then for consideration were an increased rating for service 
connection GI disability and whether new and material 
evidence had been submitted to reopen a claim for service 
connection for disorders of the cervical and lumbar spine.  
She testified, in part, that private medical records 
reflected that she could not get treatment for her back 
condition because of her stomach condition (page 3 of the 
transcript).  Her representative alleged that she was unable 
to take pain medication for her cervical and lumbar 
conditions because the medication would further damage her 
service-connected PUD (page 6).  The veteran testified that 
following her first MVA in February 1987 she had been 
informed that she could not take medication to control pain 
because of her ulcer condition and that the VA would never 
give her such medication because it would aggravate her 
service-connected GI disorder and VA would then have to pay 
greater disability compensation for the GI disorder (page 7).  
Since her initial 1987 injury she had had five back 
operations for disc pathology (page 9).  

On file is VA outpatient information on Peptic Ulcers which 
reflects that "[a]voidance of alcohol, aspirin, and other 
inflammation-reducing drugs is also advisable, especially 
during a flare-up, because these substances weaken the 
stomach lining and makes it vulnerable to damage by stomach 
acid."  

VAOPT records of 1992 to 1995 reflect that in February 1995 
the veteran took Tranxene for psychiatric symptoms and in 
that same month it was noted that this medication caused 
aggravation of esophagitis and reflux disease.  In March 
1995, clinical depression secondary to post-traumatic neck 
pain and headaches was diagnosed.  

On VA GI examination in January 1997 the diagnoses were PUD, 
idiopathic gastroparesis, longstanding worsening of GI 
symptoms secondary to gastroparesis, depression, and 
fibromyalgia by history.  In May 1997, a VA physician stated 
that gastroparesis was typically not secondary to PUD unless 
there was outlet obstruction but was often secondary to 
diabetes mellitus or other neuropathy.  

On VA neurology examination in August 1997, the veteran's 
claims file was reviewed and it was reported that she had had 
chronic neck pain since an MVA in February 1987 and chronic 
low back pain since an MVA in 1988.  Cervical and lumbar 
diskograms in 1991 revealed disc disease.  She had had 
cervical and lumbar surgery in 1991 and carpal tunnel 
releases in 1992.  It was reported that her chronic pain had 
been complicated by her not being able to take NSAIDs due to 
PUD.  The diagnoses were chronic neck pain with minimal 
objective evidence of left C5 radiculopathy, and chronic low 
back pain with minimal objective evidence of left L5 
radiculopathy.  The examiner opined that treatment of the 
veteran's chronic pain was complicated by an inability to 
take NSAIDs due to PUD and the chronic pain would probably be 
better controlled if she could take such medication.  
However, it was also noted that while she was currently 
taking a selective serotin re-uptake inhibitor, as well as a 
tricyclic compound for chronic pain, she did not take any 
other type of analgesic or muscle relaxant on a regular basis 
which would probably help her pain.  Thus, the examiner 
estimated that the impact of being unable to take NSAIDs, 
which were currently contraindicated by her PUD, would be 
minimal on her chronic pain, with perhaps a 10 to 15 percent 
further reduction of her chronic pain.  

On VA orthopedic examination in August 1997, the veteran's 
claim file was reviewed and it was reported that she related 
having experienced fatigue and aching muscles during service 
and had been unable to expend a great deal of energy.  She 
had improved but was ultimately diagnosed as having 
fibromyalgia which she stated had been present for 20 years.  
An MVA in February 1987 had affected her neck and she had had 
cervical and lumbar surgery in 1991, the symptoms of the 
latter having been precipitated by an MVA in 1988.  She 
reported being unable to take pain medication consistently 
due to stomach irritation.  She had generalized pain which 
was aggravated by weather.  The diagnoses, by record, 
included fibromyalgia and a history of PUD, idiopathic 
gastroparesis without recent evidence of gastric ulcer.  The 
examiner opined that the baseline level of post-operative 
nonservice-connected disability was stable.  The findings 
relative to her surgical procedures indicated an excellent 
surgical result.  The examiner was unable to find clinical 
evidence of fibromyalgia on examination.  It was also 
commented that the record revealed that she was unable to 
take most medications due to GI disability.  Her GI 
disability might be related in some degree to her innate 
response to common stress, as supported by correspondence of 
March 1976 from Dr. "Hicks."  She reported being unable to 
take pain relieving medications with the exception of codeine 
and Amitriptyline for sleep.  Physicians treating her for GI 
and musculoskeletal disabilities had taken all this into 
consideration when attempting to relieve her of distress.  

On VA PTSD examination in October 1997 it was reported that 
the veteran had had anxiety and depression during and after 
military service which was related to sexual harassment 
during service.  She had been diagnosed as having 
psychophysiological reactions and diagnosed as having PUD.  
It was opined that all of these were quite likely 
manifestations, at least to some extent, of her massive 
anxiety related to her PTSD.  She had chronic pain since a 
post-service back injury and it was likely that her chronic 
pain had been contributed to somewhat by a high degree of 
anxiety from PTSD.  It was felt that she probably did have 
distinct physical etiology for some of her physical pain but, 
as was often the case, a great deal of her physical suffering 
might be contributed to by high anxiety from PTSD.  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is also 
warranted if a disease manifests itself during service (or in 
a presumptive period) but is not identified until later and 
there is a showing of post service continuity of symptoms and 
medical evidence relates the symptoms to the current 
condition.  Rose v. West, 11 Vet. App. 169, 171-72 (1998) 
(citing Savage v. Gober, 10 Vet. App. 488, 495-98 (1997)).  
Secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a)) or, to the extent of 
any increase, there is aggravation, i.e., additional 
disability, of a nonservice-connected disability due to a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

Direct service connection for a cervical spine disorder

The service medical records are negative for disability of 
the cervical spine.  The earliest clinical evidence of 
cervical spine disability is on VA examination in 1977 when 
the veteran had cervical fibrositis (fibromyalgia) to the 
right of C5.  However, no clinical history was reported at 
that time which would have related any symptoms to the 
veteran's period of military service.  

In this regard, the veteran has related in some statements 
and on VA neurology examination in 1977 that her cervical 
spine disability began after her post-service MVAs but also 
recently related, on VA orthopedic examination in 1997, 
having had symptoms pertaining to her cervical spine since 
military service.  

The veteran has focused on her having fibrositis or 
fibromyalgia and alleges that it is related to stress during 
service.  However, the veteran is not competent to render a 
medical opinion as to the etiology of her current cervical 
spine disorder, at least some of which is due to disc 
pathology for which she has had surgery and is clearly due to 
post-service trauma.  

Here, there is medical evidence that psychiatric disability 
or symptoms may have an impact on the degree of pain that the 
veteran experiences from fibromyalgia.  However, the veteran 
is not service-connected for an acquired psychiatric 
disability.  While there is a claim pending for service 
connection for PTSD, the dispositive point in this case is 
that there is no competent medical opinion which states that 
psychiatric disability of service origin also gave rise to 
the development of fibrositis or fibromyalgia during active 
military service.  

Secondary service connection for cervical and lumbar spine 
disorders

The veteran alleges that disability of the cervical and 
lumbar segments of the spine, to include fibromyalgia, has 
become worse because she is not able to take appropriate pain 
relieving medication since such medication aggravates her 
service-connected GI disability.  

There is on file some medical evidence pertaining to the 
impact of psychiatric disability or psychiatric symptoms upon 
her musculoskeletal disabilities, including fibromyalgia.  
However, this evidence is not relevant to the question of 
whether an inability to consistently use NSAIDs for analgesic 
effect (not to control inflammation) has aggravated her 
musculoskeletal disabilities, including fibromyalgia.  

As to this, there is clinical evidence that medication other 
than NSAIDs can be used to control or relieve discomfort due 
to fibromyalgia, e.g., Tylenol, tranquilizers, and muscle 
relaxants.  A VA neurologist opined in 1997, after physical 
examination and review of the claims file, that the impact of 
being unable to take NSAIDs, which were contraindicated by 
the service-connected GI disorder, was minimal and that is 
she were able to take NSAIDs there would only be perhaps 10 
to 15 percent further reduction of pain.  In this regard, a 
VA orthopedic examiner opined in 1997, after physical 
examination and review of the claims file, that fibromyalgia 
was not found.  It was also opined that the baseline level of 
her nonservice-connected musculoskeletal disabilities was 
stable.  

To the extent that there is evidence on file pertaining to 
any worsening of the veteran's service-connected GI 
disability due to either taking or having taken NSAIDs in the 
past or any actual worsening of musculoskeletal pain due to 
nonservice-connected psychiatric, this is not relevant to the 
question currently before the Board.  

Overall, there is insufficient persuasive clinical evidence 
supporting the claim of secondary aggravation and, thus, the 
claim must be denied.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for cervical and lumbar spine disorders 
secondary to service connected PUD with hiatal hernia and 
reflux esophagitis is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

